Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 2, 5, 7, 8, 9, 10, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wager (US Pub. No. 20200169887 A1) in view of Jactat (US Pub. No. 2018/0206167 A1).

Per claim 1, Wager suggests a method for retransmitting data, comprising: receiving (reads on the UE receiving a PDCP PDU, see Wager para 0003 – 0013 and 0037), by a first device (reads on a wireless device/UE/and or network node, see Wager para 0013, 0041 and 0070), on a data radio bearer (DRB) (reads on a DRB, see Wager para 0004 and 0041), a first packet data convergence protocol (PDCP) protocol data unit (PDU) transmitted by (reads on a received PDCP data PDU from network node 115, see Wager para 0070, 0074, 0161, 0163, and claim 1) a second device (reads on network node 115, see Wager para 0070 and Figure 3); performing (reads on detecting an integrity check failure associated with a received PDCP PDU, see Wager claim 1 and para 0037), by the first device (reads on a wireless device/UE/and or  network node, see Wager para 0013, 0041 and 0070), on a PDCP layer of (reads on integrity protection is performed in PDCP for PDCP entities associated with DRBs that need integrity protection, see Wager para 0003 – 0004) the first device (reads on a wireless device/UE/and or  network node, see Wager para 0013, 0041 and 0070), an integrity protection (IP) verification for the first PDCP PDU (reads on detecting an integrity check failure associated with a received PDCP PDU, see Wager claim 1 and para 0037); transmitting (reads on the wireless device sending an indication to a network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161), by the first device (reads on a wireless device/UE/and or  network node, see Wager para 0013, 0041 and 0070), a PDCP status report (reads on an indication to a  network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161) to the second device (reads on network node 115, see Wager para 0070 and Figure 3) when the IP verification for the first PDCP PDU is failed (reads on an indication to a network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161). Wager is silent on explicitly stating a trigger condition is met, wherein the triggering condition is used for triggering the first device to transmit the PDCP status report to the second device. 
Jactat (US Pub. No. 2018/0206167 A1) suggests 
transmitting, by the first device (reads on the UE, see Jactat para 0049, 0055 and 0056), a PDCP status report (reads on a status of received PDCP PDUs, see Jactat para 0049, 0055 and 0056) to the second device (reads on to another entity, see Jactat para 0049)  when a trigger condition is met (reads on  the UE provides feedback on status of receipt of PDUs to another entity when a pre-defined event occurs, see Jactat para 0049, 0055 and 0056), wherein the triggering condition is used for triggering (reads on  the UE provides feedback on status of receipt of PDUs to another entity when a pre-defined event occurs, see Jactat para 0049, 0055 and 0056) the first device (reads on the UE, see Jactat para 0049, 0055 and 0056) to transmit  (reads on to report a status of receipt of PDUs the UE has received or information indicating the PDUs that have been transmitted to the UE but failed to be received by the UE, see Jactat para 0049) the PDCP status report (reads on a status of received PDCP PDUs, see Jactat para 0049, 0055 and 0056) to the second device (reads on to another entity, see Jactat para 0049).


[0049] Embodiments of the present invention provide event-triggered methods for a UE or a WLAN AP to provide feedback on status of receivedPDCP PDUs. Upon occurrence of a pre-defined event, the UE shall report a status of receipt of PDUs, to another entity, 45 __e.g., the eNodeB. The status of receipt of PDUs may include information indicating the PDUs the UE has received or information indicating the PDUs that have been transmitted to the UE but failed to be received by the UE.

[0055] The event-triggered feedback method(s) may be initiated by the Radio Access Network (RAN), allowing more control from the RAN. The RAN may instruct the UE or the WLAN AP to implement the method(s).

[0056] The event-triggered feedback method(s) may also be initiated by the UE. The event may be based on information available to the UE e.g. the information relating to a quality of user experience available at the UE.



Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the transmitting of a status report teachings of the prior art of record (reads on the wireless device sending an indication to a network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161) by integrating the transmitting of a status report teachings of Jactat that is sent responsive to a triggering event (see Jactat para 0049, 0055 and 0056) to realize the instant limitations. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, as in Jactat, it is within the capabilities of one of ordinary skill in the art to use an event-triggered method that allows the UE to send report on status of received PDCP PDUs, in a system similar to that of the prior art of record, in order to implement all known technology to provide status of the quality of received packets. The motivation to combine the references is applied to all dependent claims under this heading.

Per claim 2, the prior art of record further suggests triggering (reads on  the UE provides feedback on status of receipt of PDUs to another entity when a pre-defined event occurs, see Jactat para 0049, 0055 and 0056) the first device (reads on a wireless device/UE/and or  network node, see Wager para 0013, 0041 and 0070 and Jactat para 0049, 0055 and 0056) to transmit (reads on the wireless device sending an indication to a network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161) the PDCP status report (reads on the combination of status of received PDCP PDUs, see Jactat para 0049, 0055 and 0056 and an indication to a  network node informing the network node of the integrity check failure associated with a PDCP PDU and , see Wager claim 1, para 0042, 0074 and 0161) to a second device (reads on to another entity, see Jactat para 0049) when the IP verification for the first PDCP PDU is failed (reads on an indication to a network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161) and a cumulative number of PDCP PDUs with failed IP verification on the PDCP layer of (reads on a number of missing PDCP PDUs is above a pre-defined threshold value, see Jactat para 0065) the first device (reads on a wireless device/UE/and or  network node, see Wager para 0013, 0041 and 0070 and Jactat para 0049, 0055 and 0056) is greater than or equal to a first threshold  (reads on a number of missing PDCP PDUs is above a pre-defined threshold value, see Jactat para 0065).
25Per claim 5, the prior art of record further suggests wherein the transmitting (reads on the wireless device sending an indication to a network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161), by the first device (reads on a wireless device/UE/and or  network node, see Wager para 0013, 0041 and 0070 and Jactat para 0049, 0055 and 0056), the PDCP status report (reads on the combination of status of received PDCP PDUs, see Jactat para 0049, 0055 and 0056 and an indication to a  network node informing the network node of the integrity check failure associated with a PDCP PDU and , see Wager claim 1, para 0042, 0074 and 0161) to the second device (reads on to another entity, see Jactat para 0049) when the IP verification for the first PDCP PDU is failed (reads on the wireless device sending an indication to a network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161) and the trigger condition is met (reads on  the UE provides feedback on status of receipt of PDUs to another entity when a pre-defined event occurs, see Jactat para 0049, 0055 and 0056), comprises:  19 triggering (reads on  the UE provides feedback on status of receipt of PDUs to another entity when a pre-defined event occurs, see Jactat para 0049, 0055 and 0056) the first device (reads on the UE, see Jactat para 0049, 0055 and 0056) to transmit  (reads on to report a status of receipt of PDUs the UE has received or information indicating the PDUs that have been transmitted to the UE but failed to be received by the UE, see Jactat para 0049) the PDCP status report (reads on a status of received PDCP PDUs, see Jactat para 0049, 0055 and 0056) to a second device (reads on to another entity, see Jactat para 0049) when the IP verification for the first PDCP PDU is failed and (reads on an indication to a network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161) a time interval after the failed IP verification for the first PDCP PDU is greater than or equal to a second threshold (reads on the status report is sent when an expiration of a timer occurs, see Wager para 0138, 0142, 0150 and 0155).  
Per claim 7, the prior art of record further suggests wherein a timer is configured on (reads on the reporting may be periodic or trigger-based according to timers and thresholds configured by RRC signaling, see Wang para 0061, 0137, 0142 and 0155) the PDCP layer of (reads on integrity protection is performed in PDCP for PDCP entities associated with DRBs that need integrity protection, see Wager para 0003 – 0004) the first device (reads on a wireless device/UE/and or  network node, see Wager para 0013, 0041 and 0070), wherein the method further comprises: stopping the timer after the first device transmits (read on the periodic timer may restart when a status report is transmitted, see Wager para 0154) the PDCP status report (reads on the combination of status of received PDCP PDUs, see Jactat para 0049, 0055 and 0056 and an indication to a  network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161) to the second device (reads on to another entity, see Jactat para 0049);  10restarting the timer when (read on the periodic timer may restart when a status report is transmitted, see Wager para 0154) the IP verification performed on the PDCP layer of the first device for a second PDCP PDU is failed (reads on the wireless device sending an indication to a network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161), wherein the second PDCP PDU is a first PDCP PDU with failed IP verification after the first PDCP PDU  (reads on an indication to a network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161).
Per claim 8, the prior art of record further suggests wherein the PDCP status report comprises indication information used for indicating that the PDCP status report is a status report triggered by the failed IP verification (reads on an indication to a  network node informing the network node of the integrity check failure associated with a PDCP PDU, see Wager claim 1, para 0042, 0074 and 0161) performed on the PDCP layer of the first device (reads on The status of receipt of PDUs may include information indicating the PDUs the UE has received or information indicating the PDUs that have been transmitted to the UE but failed to be received by the UE, see Jactat para 0049).
Claim 9 the device is analyzed with respect to claim 1 the method. The prior art of record further suggests a device, comprising: a transceiver; a processor (see Wager Figure 4).
Claim 10 is analyzed with respect to claim 2. 
Claim 13 is analyzed with respect to claim 5.

Claim 16 is analyzed with respect to claim 8.
Claim 15 is analyzed with respect to claim 7.


Claims 3, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wager in view of Jactat in view of Wang (US Pub. No. 2011/0261747 A1).

Per claim 3, the prior art of record suggests the method according to claim 2. The prior art of record is silent on explicitly stating the first threshold is a threshold configured 20by a network device through a radio resource control (RRC) signaling.  Wang suggests the first threshold is a threshold configured 20by a network device through a radio resource control (RRC) signaling (reads on the reporting may be periodic or trigger-based according to timers and thresholds configured by RRC signaling, see Wang para 0061, 0137, 0142 and 0155).


[0061] The reporting may be periodic or trigger-based. A timer(s), a threshold(s), and quantities for the reported measurements may be configured, for example, by RRC signaling. The DeNB may request an immediate report. The RN may initiate a request for reconfiguration and may include reporting values in the reconfiguration request message to support the request. 

[0137] Embodiments for triggering RN BSR reporting are disclosed hereafter. It may be noted that the embodiments may be used independently, together, or as a sub-part of another embodiment. The embodiments for triggering the RN BSR may be applied to any types of RN BSRs disclosed above.
[0138] In one embodiment, the RN may be configured with a triggering events such that the RN BSR is generated and sent by the RN when a specific event occurs. Such triggering events include, but are not limited to, buffer accumulation going above a threshold, buffer accumulation going below a threshold, an expiration of a timer which may be restarted due to other triggers, (such as a command from the DeNB or buffer accumulation going above or below a threshold), etc. 

[0140] In another embodiment, the RN may be configured with a periodic timer to send BSR reports periodically such that the RN BSR is generated and sent regardless of the amount of data in the buffers in concern when the periodic timer expires. The periodic RN BSR reporting may be activated if a special flag indicates to do so, (such as a periodic reporting flag provided to the RN in a message from the DeNB). The RN may send the periodic BSR reports if no threshold-related parameters are configured for event-triggered reporting. If no specific period is provided, a default value may be used. 

[0142] FIG. 5 is a flow diagram of an example process 500 of combined event-triggered and periodic BSR reporting in one embodiment. In this embodiment, the RN reports a BSR(s) based on buffer accumulation, (i.e., based on comparison to one or more thresholds (e.g., a low mark and/or a high mark). When one or more of the thresholds is crossed, RN reports BSR periodically based on the configured periodic timer. When the buffer accumulation is normal, (e.g., between the low and high marks), for one or more reporting periods for the RN, the RN may stop sending the periodic reports. Each report may be for one or more RN-DRBs or for one or more reporting groups, or for one or more WTRU RBs based on configuration and/or buffer accumulation. 

[0150] A time-to-trigger value may be configured for the RN BSR reporting such that a BSR is triggered when a threshold is crossed and maintained for a time period equal to or longer than the time-to-trigger value. 

[0154] A piggybacked RN BSR may be generated if there is space and the timing is right, or if there is space and the threshold event is triggered, or if there is space and the timer is expired not long ago a predefined tolerance value. The periodic timer may restart if a piggybacked RN BSR is transmitted. If the timer expires and there is no piggyback space, the RN may wait until there is a grant or subframe resource available for a full RN BSR or start a uplink grant request action (to be defined for RN). 

[0155] Although features and elements are described above in particular combinations, one of ordinary skill in the art will appreciate that each feature or element can be used alone or in any combination with the other features and elements. In addition, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor. Examples of computer-readable media include electronic signals (transmitted over wired or wireless connections) and computer-readable storage media. Examples of computer-readable storage media include, but are not limited to, a read only memory (ROM), a random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs). A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer.


Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the threshold teachings of the prior art of record (reads on a number of missing PDCP PDUs is above a pre-defined threshold value, see Jactat para 0065) by integrating the configuration of a threshold teachings of Wang (reads on the reporting may be periodic or trigger-based according to timers and thresholds configured by RRC signaling, see Wang para 0061, 0137, 0142 and 0155) to realize the instant limitations. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, as in Wang, it is within the capabilities of one of ordinary skill in the art to use an event-triggered method that allows the UE to send report on status of received PDCP PDUs, in a system similar to that of the prior art of record, in order to implement all known technology to provide status of the quality of received packets. The motivation to combine the references is applied to all dependent claims under this heading.

Claim 6 is analyzed with respect to claim 3. The prior art of record further suggests wherein the second threshold is a threshold 5configured by a network device through a RRC signaling (reads on the reporting may be periodic or trigger-based according to timers and thresholds configured by RRC signaling, see Wang para 0061, 0137, 0142 and 0155).  
Claim 11 is analyzed with respect to claim 3.
Claim 14 is analyzed with respect to claim 6.




Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wager in view of Jactat in view of Yi (US Pub. No. 2014/0254393 A1).

Per claim 4,20 the prior art of record suggests the method of claim 2. The prior art of record is silent on explicitly stating setting the cumulative number of PDCP PDUs with failed IP verification on the PDCP layer of the first device to zero, after the first device transmits the PDCP status report to the second device.  
Yi suggests 
setting the cumulative number of PDCP PDUs with failed IP verification on the PDCP layer of the first device to zero (reads on the UE resets to zero the total PDCP SDUs missing size, see Yi para 0083, 0085), after the first device transmits the PDCP status report to the second device (reads on after the UE sends the PDCP status report to the BS, see Yi para 0083).

[0083] The total size of the missing PDCP SDUs is difficult to calculate because the UE does not know which one is missing. To inform the UE of the missing PDCP SDUs, the BS sends the PDCP status to the UE. Then, the UE can know which one is missing, and can sum up the size of the missing PDCP SDUs. The total size is sent to the BS as a PDCP status report. The PDCP status report may be includes in a PDCP control PDU or a RRC message. After sending the total missing size, the UE can reset it to zero and can sum up again until the PDCP status report is transmitted next time.

[0085] The UE may discard PDCP SDUs if a discard timer expires before the corresponding PDCP SDU is transmitted. Then, the UE calculates the total size of the discarded PDCP SDUs. The total size of discarded PDCP SDUs may be sent to the BS as the PDCP status report. After sending the total size of discarded PDCP SDUs, the UE resets it to zero and sums up again until it is transmitted next time.

[0088] For periodic PDCP status report, a periodicity may be configured by the network. After transmitting the PDCP status report, the UE may reset the PDCP status report and may count the total size of missing PDCP SDUs/transmitting PDCP SDUs/discarded PDCP SDUs.

[0089] When the UE receives the request from a network, the UE sends the PDCP status report. After transmitting the PDCP status report, the UE may reset the PDCP status report and may count the total size of missing PDCP SDUs/transmitting PDCP SDUs/discarded PDCP SDUs.


Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the status report teachings of the prior art of record (reads on the combination of status of received PDCP PDUs, see Jactat para 0049, 0055 and 0056 and an indication to a  network node informing the network node of the integrity check failure associated with a PDCP PDU and , see Wager claim 1, para 0042, 0074 and 0161) by integrating the resetting of threshold values teachings of Yi (reads on the UE resets to zero the total PDCP SDUs missing size after the UE sends the PDCP status report to the BS, see Yi para 0083, 0085) to realize the instant limitations. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, as in Yi, it is within the capabilities of one of ordinary skill in the art to reset the variables that were a part of the event-triggered method that allows the UE to send report on status of received PDCP PDUs, in a system similar to that of the prior art of record, in order to implement all known technology to provide accurate status of the quality of received packets. The motivation to combine the references is applied to all dependent claims under this heading.

Claim 12 is analyzed with respect to claim 4.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is ((571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Ortiz Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


                                                                                                                                                                                            
/BRIAN F SHAW/Primary Examiner, Art Unit 2496